Case 20-14257-elf                                                                                                                                                                                               Doc 26                                                                                                                   Filed 01/19/21 Entered 01/19/21 11:37:45                                                                                               Desc Main
                                                                                                                                                                                                                                                                                                                                         Document      Page 1 of 1
     11-21918-0Mo ntgomery County 57-00-02221-50-3 Scott T homasUpper Perkiomen School Distr ict3771 Lay field Road,Up per HanoverPennsy lvania18073159,580Up per Hanover TownshipUp per Hanover Township1 1-21918-11 1-21918-211-21 918-311-21 918-411-219 18-5ThomasMr.Sco tt Thomas377 1 Lay field Road3771 Lay field Road3771 Lay field RoadPennsburg,,,,,,PA1807 3real estate taxes8,329.8 220100 348-10schoo l real estate taxesED




                                                                                                                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                      :      CHAPTER 13

Scott A. Thomas                                                                                                                                                                                                                                                                                                                                                                                                                             :
       Debtor
                                                                                                                                                                                                                                                                                                                                                                                                                                            :      CASE NO. 20-14257

                                                                                                                                                                                                                                                                                                                                                                                                                                            :
                                                                                                                                             REQUEST FOR NOTICES AND SERVICE OF PAPERS
        PLEASE TAKE NOTICE, that the undersigned, as counsel for Upper Perkiomen School
District, an interested party in the above-captioned bankruptcy case, hereby requests, pursuant to
U.S. Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§ 342 and 1109(b) of the U.S.
Bankruptcy Code, that all notices given or required to be given and all papers served or required
to be served in these proceedings be also given to and served upon:
                                                                                                                                              James R. Wood, Esquire
                                                                                                                                            Portnoff Law Associates, Ltd.
                                                                                                                                           2700 Horizon Drive, Suite 100
                                                                                                                                              King of Prussia, PA 19406
                                                                                                                             Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                             jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                           By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                Attorney for Upper Perkiomen School District
11-21918-0/RFN/kad
